Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-10 and 19-21 are pending.  Claims 1-10 are the subject of this FINAL Office Action.  Claims 11-19 are withdrawn.  
This is a CON of applicant's earlier Application No. 16/889,667.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10 and 19) and the species of claim 1 in the reply filed on 01/18/2022 is acknowledged.  Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement for election of invention is hereby made FINAL.

Claim Interpretations
	The following phrases are “‘recitation[s] with respect to the manner in which a 
“for generating ultrasonic waves to lyse cells in a biological sample to release DNA” (claims 1 and 21);
“for lysing cells in the sample” (claim 1); 
“for receiving a biological sample to be screened for COVID-19 disease” (claim 19).
	“PCR arrangement” encompasses anything that is capable of contributing to PCR (e.g. generic chamber, well, channel, etc.).
	“Detection arrangement” encompasses anything capable of contributing to detection of something (e.g. generic camera, PMT, sensor, CCD, lens, laser, etc.).

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	Claims 2 is confusing because “oscillate at a plurality of frequencies which track
progressively across the predetermined sweep frequency range” is not defined in the specification and this is not a phrase used in the art.  The specification only repeats the 

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 19 are rejected under 35 U.S.C. § 103 as being unpatentable over DORITY (US 10,562,030), in view of LabMate, Microchip RT-PCR COVID-19 Detection System Announced, avail at https://www.labmate-online.com/news/laboratory-products/3/lumex-instruments/microchip-rt-pcr-covid-19-detection-system-announced/52084, published 04/25/2020.
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar sonication-based-lysis and PCR chips to familiar SARS-CoV-2 virus in order to detect COVID-19 with less amount of reagents while generating faster test results than other platforms with a reasonable expectation of success.  
	As to claims 1, 10 and 19, DORITY teaches a microfluidic device/chip with 
	DORITY does not explicitly teach to use the system to detect COVID-19.
	However, Labmate demonstrates that a skilled artisan would have been motivated to use the familiar system of DORITY to detect COVID-19 with a reasonable expectation of success.  Labmate teaches that chip-based devices such as DORITY solve problems with of “[t]he current [Covid-19] pandemic situation” which “has created a demand for test kits that can be run with less amount of reagents while generating faster test results” (pg. 1).  Thus, a skilled artisan would have been motivated to apply familiar PCR chips of the prior art to detect COVID-19 as demonstrated by Labmate.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar sonication-based-lysis and PCR chips to familiar SARS-CoV-2 virus in order to detect COVID-19 with less amount of reagents while generating faster test results than other platforms with a reasonable expectation of success.

Claims 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over DORITY, in view of Labmate, in further view of Zhang et al. (A new automatic resonance frequency tracking method for piezoelectric ultrasonic transducers used in thermosonic wire bonding, November 2015 Sensors and Actuators A Physical 235:140-150) as evidenced by WILLIAMS (US 5,406,503).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar ultrasonic transducer configurations to the ultrasonic transducer of DORITY with a reasonable expectation of success.  
As to claim 1, DORITY teaches ultrasonic transducers on PCR chips as explained above.
	DORITY, in view of Labmate do not explicitly teach analog-to-digital converter (ADC) configured to control the frequency of oscillation of the ultrasonic transducer, and oscillate between predetermined sweep frequency range periodically during the operation of the system.
	However, Zhang demonstrates that a skilled artisan would have understood that this is routinely performed with the piezoelectric ultrasonic transducer of DORITY with a reasonable expectation of success.  To this end, Zhang teaches “[t]he voltage and current signals across the transducer are synchronously sampled by AD7356 which is a dual, 12 bit analog-to-digital converter with a throughput rate up to 5MSPS” and “[t]hese two signals are also gathered by a signal acquisition device NI USB6366” and “[b]y using some signal processing technologies, the resonance tracking process is recorded 
	Furthermore, WILLIAMS demonstrates that such RLC ultrasonic transducers as Zhang are routine options.  WILLIAMS states that “As is well known, the piezoelectric transducer 22 may be modeled as an RLC series resonant network in parallel with a capacitance when operating under load and near the transducer's resonant frequency”; “Thus the primary circuit 270 of section 142 includes the well-known RLC series resonant circuit used to drive ultrasonic transducers.”  In other words, a skilled artisan applying ultrasonic transducers to devices such as DORITY would have been aware of the ultrasonic transducer options such as RLC ultrasonic transducers demonstrated in Zhang.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar ultrasonic transducer configurations to the ultrasonic transducer of DORITY with a reasonable expectation of success.  

Claims 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over DORITY, in view of Labmate, in further view of SEO (US 8,906,624) and CONNOLLY (US 10,378,045).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar heating techniques to the device 
As to claim 1, DORITY teaches ultrasonic transducers on PCR chips as explained above.
	DORITY, in view of Labmate do not explicitly teach the heating arrangement of claims 6-9.
	However, SEO demonstrates that a skilled artisan would have understood that this is routinely performed with microfluidic devices with a reasonable expectation of success.  To this end, SEO teaches higher efficiency PCR using the heating arrangement of claims 6-9 as disclosed in instant Figure 23.  Specifically, SEO teaches “temperature zone forming means of the PCR apparatus according to this embodiment may be in the form of a wheel or disc comprising a plurality of heating metal blocks (hereinafter, “heating blocks”) the temperature of which is independently controllable” and “[b]etween the heating blocks 100 a, 100 b, 100 c, an insulator 100 d and/or a cooling block for preventing thermal conduction between the heating blocks may be provided” (col. 3, ll. 45-52).  SEO further teaches rotating means with shaft and motor (col. 3, l. 61 – col. 4, l. 2).  SEO also inherently teaches sensor to sense PCR temperature because “controlled” temperatures requires feedback from PCR reaction to determine proper PCR temperature, which means a sensor must send temperatures back to the controller to inform the controller.  SEO teaches the temperature can be used for common techniques such as RT-PCR using 45°C, 55°C and 95°C (col. 4, ll. 16-33).  The principles of the device of DORITY (sonication to lyse, then PCR detection) are easily adaptable to disc-based system like SEO as demonstrated by CONNOLLY 
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar heating techniques to the device of DORITY with a reasonable expectation of success.  

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-28 of U.S. Patent No. US 11,254,979.
The instant claims are obvious over the conflicting claims because the conflicting claims teach a species of the generic instant claims.  Specifically, the conflicting claims teach a specific ultrasonic transducer controller process.  Thus, the conflicting claims are rejected as obvious over the instant claims.

Instant claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-28 of U.S. Patent No. US 11,131,000.
The instant claims are obvious over the conflicting claims because the conflicting claims teach a species of the generic instant claims.  Specifically, the conflicting claims teach a specific ultrasonic transducer controller process.  Thus, the conflicting claims are rejected as obvious over the instant claims.

Instant claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. 17/466877.
The instant claims are obvious over the conflicting claims because the conflicting claims teach a species of the generic instant claims.  Specifically, the conflicting claims teach a specific ultrasonic transducer controller process.  Thus, the conflicting claims are rejected as obvious over the instant claims.

Instant claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. Patent No. US 11,181,451.
The instant claims are obvious over the conflicting claims because the conflicting claims teach a species of the generic instant claims.  Specifically, the conflicting claims teach a specific ultrasonic transducer controller process.  Thus, the conflicting claims are rejected as obvious over the instant claims.

Instant claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. Patent No. US 11,274,352, in view of DORITY (US 10,562,030) and LabMate, Microchip RT-PCR COVID-19 Detection System Announced, avail at https://www.labmate-online.com/news/laboratory-products/3/lumex-instruments/microchip-rt-pcr-covid-19-detection-system-announced/52084, published 04/25/2020.
	The instant claims are obvious over the conflicting claims because the conflicting claims teach a species of the generic instant controller for ultrasonic transducer for cell 
	As to claims 1, 10 and 19, DORITY teaches a microfluidic device/chip with ultrasonic transducer (for lysing) coupled to chamber (col. 2, ll. 45-60, col. 28 and Figs. 12-17), a frequency controller comprising a processor and a memory, the memory storing executable instructions which, when executed by the processor, cause the processor to provide an output which controls the ultrasonic transducer to oscillate at a plurality of frequencies within a predetermined sweep frequency range and to select a drive frequency for the ultrasonic transducer which is between a first predetermined frequency and a second predetermined frequency for lysing cells in the sample (col. 26, l. 60 – col. 29, l. 2 and Figs. 12-17), PCR chamber on assay cartridge (Fig. 33A), flow path between chambers (col. 12, ll. 53-64), and fluorescence detection unit comprising photodetector (col. 2, ll. 45-60 and col. 26, ll. 37-59). 
	DORITY does not explicitly teach to use the system to detect COVID-19.
	However, Labmate demonstrates that a skilled artisan would have been motivated to use the familiar system of DORITY to detect COVID-19 with a reasonable expectation of success.  Labmate teaches that chip-based devices such as DORITY solve problems with of “[t]he current [Covid-19] pandemic situation” which “has created a demand for test kits that can be run with less amount of reagents while generating faster test results” (pg. 1).  Thus, a skilled artisan would have been motivated to apply familiar PCR chips of the prior art to detect COVID-19 as demonstrated by Labmate.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar sonication-based-lysis and PCR chips to 


Instant claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-18 of U.S. 16/065,992, in view of DORITY (US 10,562,030) and LabMate, Microchip RT-PCR COVID-19 Detection System Announced, avail at https://www.labmate-online.com/news/laboratory-products/3/lumex-instruments/microchip-rt-pcr-covid-19-detection-system-announced/52084, published 04/25/2020.
	The instant claims are obvious over the conflicting claims because the conflicting claims teach a species of the generic instant controller for ultrasonic transducer for cell lysis, and a skilled artisan would have been motivated to apply this cell lysis technique to familiar PCR systems such as DORITY and Labmate.  
	As to claims 1, 10 and 19, DORITY teaches a microfluidic device/chip with ultrasonic transducer (for lysing) coupled to chamber (col. 2, ll. 45-60, col. 28 and Figs. 12-17), a frequency controller comprising a processor and a memory, the memory storing executable instructions which, when executed by the processor, cause the processor to provide an output which controls the ultrasonic transducer to oscillate at a plurality of frequencies within a predetermined sweep frequency range and to select a drive frequency for the ultrasonic transducer which is between a first predetermined 
	DORITY does not explicitly teach to use the system to detect COVID-19.
	However, Labmate demonstrates that a skilled artisan would have been motivated to use the familiar system of DORITY to detect COVID-19 with a reasonable expectation of success.  Labmate teaches that chip-based devices such as DORITY solve problems with of “[t]he current [Covid-19] pandemic situation” which “has created a demand for test kits that can be run with less amount of reagents while generating faster test results” (pg. 1).  Thus, a skilled artisan would have been motivated to apply familiar PCR chips of the prior art to detect COVID-19 as demonstrated by Labmate.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar sonication-based-lysis and PCR chips to familiar SARS-CoV-2 virus in order to detect COVID-19 with less amount of reagents while generating faster test results than other platforms with a reasonable expectation of success.

Instant claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. 17/220,224, in view of DORITY (US 10,562,030) and LabMate, Microchip RT-PCR COVID-19 Detection System Announced, avail at https://www.labmate-online.com/news/laboratory-products/3/lumex-instruments/microchip-rt-pcr-covid-19-detection-system-announced/52084, published 04/25/2020.
	The instant claims are obvious over the conflicting claims because the conflicting claims teach a species of the generic instant controller for ultrasonic transducer for cell lysis, and a skilled artisan would have been motivated to apply this cell lysis technique to familiar PCR systems such as DORITY and Labmate.  As to claims 1, 10 and 19, DORITY teaches a microfluidic device/chip with ultrasonic transducer (for lysing) coupled to chamber (col. 2, ll. 45-60, col. 28 and Figs. 12-17), a frequency controller comprising a processor and a memory, the memory storing executable instructions which, when executed by the processor, cause the processor to provide an output which controls the ultrasonic transducer to oscillate at a plurality of frequencies within a predetermined sweep frequency range and to select a drive frequency for the ultrasonic transducer which is between a first predetermined frequency and a second predetermined frequency for lysing cells in the sample (col. 26, l. 60 – col. 29, l. 2 and Figs. 12-17), PCR chamber on assay cartridge (Fig. 33A), flow path between chambers (col. 12, ll. 53-64), and fluorescence detection unit comprising photodetector (col. 2, ll. 45-60 and col. 26, ll. 37-59). 
	DORITY does not explicitly teach to use the system to detect COVID-19.
	However, Labmate demonstrates that a skilled artisan would have been motivated to use the familiar system of DORITY to detect COVID-19 with a reasonable expectation of success.  Labmate teaches that chip-based devices such as DORITY solve problems with of “[t]he current [Covid-19] pandemic situation” which “has created a demand for test kits that can be run with less amount of reagents while generating 
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar sonication-based-lysis and PCR chips to familiar SARS-CoV-2 virus in order to detect COVID-19 with less amount of reagents while generating faster test results than other platforms with a reasonable expectation of success.

Prior Art
The following prior art is also considered pertinent: US 8,815,521; US 2015/0292038; WO 2017/079636; US 9,669,409; Chen et al., Wirelessly addressable heater array for centrifugal microfluidics and Escherichia coli sterilization, Annu Int Conf IEEE Eng Med Biol Soc. 2013;2013:5505-8. doi: 10.1109/EMBC.2013.6610796; US 2019/0344269; US 2010/0159582; US 2002/0081669; US 9,580,745.

Conclusion
No claims are allowed.

This is a CON of applicant's earlier Application No. 16/889,667.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/AARON A PRIEST/Primary Examiner, Art Unit 1637